Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christina D. Perry-Bey appeals the district court’s order dismissing this action with prejudice for failure to comply with a court order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Perry-Bey v. City of Norfolk, No. 2:08-cv-00100-MSD-DEM (E.D.Va. Apr. 6, 2010). We dispense with oral argument because the facts and legal *639contentions are adequately presented in the materials before the court and argument would not aid the decisional process. The motion to expedite is denied as moot.

AFFIRMED.